                                             Case 5:20-mc-80042-VKD Document 4 Filed 02/18/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                            REQUEST FROM THE FIRST INSTANCE
                                   8                                                        Case No. 20-mc-80042-VKD
                                            NATIONAL CIVIL COURT NO. 94 IN
                                            BUENOS AIRES, ARGENTINA FOR
                                   9        DOCUMENTS FROM APPLE, INC.
                                                                                            ORDER GRANTING APPLICATION
                                  10        Re Ana Carolina Hosne v. Starbucks Coffee       FOR SERVICE OF SUBPOENA
                                            Argentina, Ref No. 189-33-20-28                 PURSUANT TO 28 U.S.C. § 1782
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            The United States, on behalf of the First Instance National Civil Court No. 94 in Buenos

                                  14   Aires, Argentina (“the Argentine Court”), has filed an ex parte application for an order pursuant to

                                  15   28 U.S.C. § 1782 authorizing service of a subpoena on Apple Inc. (“Apple”) for documents

                                  16   relating to the purchase of a MacBook computer in 2012. Dkt. No. 2 at 1; Dkt. No. 3, Ex. 3.

                                  17            The Court grants the application subject to the requirements set forth below.

                                  18   I.       BACKGROUND
                                  19            According to the application, the Argentine Court requests the United States’ assistance in

                                  20   obtaining documents in a civil case captioned Ana Carolina Hosne v. Starbucks Coffee Argentina

                                  21   SRL, Ref. No. 1506/2019. Dkt. No. 3, Ex. 1. The United States asks the Court to appoint

                                  22   Assistant United States Attorney Michael T. Pyle as Commissioner to serve a subpoena for the

                                  23   evidence sought by the Argentine Court and to collect evidence in response to the subpoena. Dkt.

                                  24   No. 1; Dkt. No. 2 at 9.

                                  25   II.      LEGAL STANDARD
                                  26            Pursuant to 28 U.S.C. § 1782, a district court may order the production of documents or

                                  27   testimony for use in a foreign legal proceeding, unless the disclosure would violate a legal

                                  28   privilege. 28 U.S.C. § 1782(a); Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 246-
                                           Case 5:20-mc-80042-VKD Document 4 Filed 02/18/20 Page 2 of 5




                                   1   47 (2004). The statute may be invoked where: (1) the discovery is sought from a person residing

                                   2   in the district of the court to which the application is made; (2) the discovery is for use in a

                                   3   proceeding before a foreign tribunal; and (3) the applicant is a foreign or international tribunal or

                                   4   an “interested person.” Id. at 246.

                                   5          A district court is not required to grant an application that meets the statutory criteria, but

                                   6   instead retains discretion to determine what discovery, if any, should be permitted. Intel, 542 U.S.

                                   7   at 264. In exercising that discretion, the court considers several factors:

                                   8              (1) whether “the person from whom discovery is sought is a participant in the foreign

                                   9                  proceeding”;

                                  10              (2) “the nature of the foreign tribunal, the character of the proceedings underway

                                  11                  abroad, and the receptivity of the foreign government or the court or agency abroad

                                  12                  to U.S. federal-court judicial assistance”;
Northern District of California
 United States District Court




                                  13              (3) whether the discovery request “conceals an attempt to circumvent foreign proof-

                                  14                  gathering restrictions or other policies of a foreign country or the United States”;

                                  15                  and

                                  16              (4) whether the discovery requested is “unduly intrusive or burdensome.”

                                  17   Intel, 542 U.S. at 264-65.

                                  18          A district court’s discretion is guided by the twin aims of § 1782: providing efficient

                                  19   assistance to participants in international litigation and encouraging foreign countries by example

                                  20   to provide similar assistance to our courts. Schmitz v. Bernstein Liebhard & Lifshitz LLP, 376

                                  21   F.3d 79, 84 (2d Cir. 2004). The party seeking discovery need not establish that the information

                                  22   sought would be discoverable under the governing law in the foreign proceeding or that United

                                  23   States law would allow discovery in an analogous domestic proceeding. See Intel, 542 U.S. at

                                  24   247, 261-63.

                                  25          Applications brought pursuant to 28 U.S.C. § 1782 typically are considered on an ex parte

                                  26   basis, since “‘parties will be given adequate notice of any discovery taken pursuant to the request

                                  27   and will then have the opportunity to move to quash the discovery or to participate in it.’” IPCom

                                  28   GmbH & Co. KG v. Apple, Inc., 61 F. Supp. 3d 919, 922 (N.D. Cal. 2014) (quoting In re Republic
                                                                                          2
                                              Case 5:20-mc-80042-VKD Document 4 Filed 02/18/20 Page 3 of 5




                                   1   of Ecuador, No. C10-80225 MISC CRB (EMC), 2010 WL 3702427, at *2 (N.D. Cal. Sept. 15,

                                   2   2010)). “Consequently, orders granting § 1782 applications typically only provide that discovery

                                   3   is ‘authorized,’ and thus the opposing party may still raise objections and exercise its due process

                                   4   rights by challenging the discovery after it is issued via a motion to quash, which mitigates

                                   5   concerns regarding any unfairness of granting the application ex parte.” In re Varian Med. Sys.

                                   6   Int’l AG, No. 16-mc-80048-MEJ, 2016 WL 1161568, at *2 (N.D. Cal. Mar. 24, 2016).

                                   7            Unless the district court orders otherwise, the discovery authorized by the court must be

                                   8   obtained in accordance with the Federal Rules of Civil Procedure. 28 U.S.C. § 1782(a); In re

                                   9   Letters Rogatory from Tokyo Dist. Prosecutor’s Office, Tokyo, Japan, 16 F.3d 1016, 1020 (9th

                                  10   Cir. 1994).

                                  11   III.     DISCUSSION
                                  12            A.     Statutory Requirements
Northern District of California
 United States District Court




                                  13            The United States’ application satisfies the statutory requirements of 28 U.S.C. § 1782(a).

                                  14   First, the subpoena seeks discovery from Apple, which has its principal place of business in this

                                  15   district. Second, the United States requests this discovery for use in a civil action pending before a

                                  16   court in Argentina.1 Third, the United States makes the application on behalf of the Argentine

                                  17   Court, the foreign tribunal before which the civil action is pending.

                                  18            B.     Intel Factors
                                  19            Even if the Court has the authority to grant the application, the Court is not required to do

                                  20   so. Intel, 542 U.S. at 247. In determining whether judicial assistance under § 1782 is appropriate,

                                  21   the Court must consider the additional Intel factors.

                                  22                   1.      Participation of Target in the Foreign Proceeding
                                  23            Although this factor addresses whether the person from whom discovery is sought is a

                                  24   party to the foreign proceeding, “the key issue is whether the material is obtainable through the

                                  25   foreign proceeding.” In re Varian Med. Sys., 2016 WL 1161568, at *3 (internal quotations and

                                  26   citation omitted).

                                  27
                                       1
                                  28    There is no indication on the record presented that the proceeding for which the discovery is
                                       sought has been concluded. See Khrapunov v. Prosyankin, 931 F.3d 922, 925-26 (9th Cir. 2019).
                                                                                        3
                                           Case 5:20-mc-80042-VKD Document 4 Filed 02/18/20 Page 4 of 5




                                   1          It appears from the application that Apple is not a party to the civil action before the

                                   2   Argentine Court, and the documents sought by subpoena are located in the United States. Dkt.

                                   3   No. 2 at 7. The Court infers that the Argentine Court would not seek the assistance of the United

                                   4   States in obtaining these documents if the documents were within the reach of the Argentine

                                   5   Court’s jurisdiction. In these circumstances, the need for assistance pursuant to § 1782(a) is

                                   6   greater than it would be in circumstances where the foreign tribunal may order parties appearing

                                   7   before it or third parties within its jurisdiction to produce evidence. Intel, 542 U.S. at 264. This

                                   8   factor weighs in favor of authorizing service of the subpoena.

                                   9                  2.      Receptivity of Foreign Tribunal to U.S. Judicial Assistance
                                  10          Under this factor, the Court considers “the nature of the foreign tribunal, the character of

                                  11   the proceedings underway abroad, and the receptivity of the foreign government or the court or

                                  12   agency abroad to U.S. federal-court judicial assistance.” Intel, 542 U.S. at 264. “This factor
Northern District of California
 United States District Court




                                  13   focuses on whether the foreign tribunal is willing to consider the information sought.” In re

                                  14   Varian Med. Sys., 2016 WL 1161568, at *4.

                                  15          Here, the Argentine Court has requested its assistance in obtaining this discovery. See Dkt.

                                  16   No. 2 at 7. This factor weighs in favor of authorizing service of the subpoena.

                                  17                  3.      Circumvention of Proof-Gathering Restrictions
                                  18          Under this factor, the Court considers whether the request for discovery “conceals an

                                  19   attempt to circumvent foreign proof-gathering restrictions or other policies of a foreign country or

                                  20   the United States.” Intel, 542 U.S. at 265.

                                  21          Here, the Court assumes that the Argentine Court would not request this discovery if it

                                  22   were contrary to the proof-gathering restrictions or other policies of Argentina to do so. This

                                  23   factor weighs in favor of authorizing service of the subpoena.

                                  24                  4.      Unduly Burdensome or Intrusive Discovery
                                  25          Under this factor, the Court considers whether the discovery is sought is “unduly intrusive

                                  26   or burdensome.” Intel, 542 U.S. at 265.

                                  27          The proposed subpoena to Apple includes a single request for “[a]ny and all documents

                                  28   regarding an April 9, 2012 purchase of a 13 inch MacBook computer, Model No. A1369, Series
                                                                                         4
                                             Case 5:20-mc-80042-VKD Document 4 Filed 02/18/20 Page 5 of 5




                                   1   Number C02HSKJTDJWT by Ana Carolina Hosne.” Dkt. No. 3. Ex. 3. The request is for records

                                   2   of the purchase of a single, specific computer; it does not seek the contents of any

                                   3   communications. See id.; Dkt. No. 3 ¶ 5. The alleged purchase was made by Ms. Hosne, the

                                   4   complaining party in the civil action pending before the Argentine Court. The United States

                                   5   represents that Apple has agreed to accept service of the subpoena. Dkt. No. 3, Ex. 2.

                                   6           The Court has no reason to expect that the subpoena seeks discovery that would be

                                   7   “unduly intrusive or burdensome” for Apple or for any other person who might have an interest in

                                   8   the records. This factor weighs in favor of authorizing service of the subpoena, with appropriate

                                   9   notice to other interested parties.

                                  10   IV.     CONCLUSION
                                  11           The United States’ application on behalf of the Argentine Court meets the statutory criteria

                                  12   for an order authorizing service of the proposed subpoena. In addition, the factors that inform the
Northern District of California
 United States District Court




                                  13   Court’s exercise of its discretion under Intel also favor authorizing service of the proposed

                                  14   subpoena.

                                  15           Accordingly, the Court authorizes service of the proposed subpoena (Dkt. No. 3, Ex. 3) on

                                  16   Apple. This order does not foreclose a motion to quash or to further modify the subpoena by

                                  17   Apple following service, or any other interested party. The Court orders as follows:

                                  18           1. The Court appoints AUSA Michael T. Pyle to serve the proposed subpoena on Apple

                                  19               and to receive documents produced in response to the subpoena.

                                  20           2. At the time of service of the subpoena, the United States must also serve a copy of this

                                  21               order on Apple. The return date on the subpoena must be at least 30 calendar days

                                  22               from the date of service.

                                  23           IT IS SO ORDERED.

                                  24   Dated: February 18, 2020

                                  25

                                  26
                                                                                                    VIRGINIA K. DEMARCHI
                                  27                                                                United States Magistrate Judge
                                  28
                                                                                         5
